DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 4/22/21.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the new limitations in claim 1, see 112 2nd paragraph rejection below (if the intention is to also have another device with additional springs, each to bias the respective pin), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 requires the following:

    PNG
    media_image1.png
    122
    614
    media_image1.png
    Greyscale

At the instant, the limitation is indefinite. The claim recites a spring and then first and second spring bias pins, and finally that the pins are coupled to the spring. 
It is unclear if these pins are biased by the spring claimed or by other springs. Here is what is described and illustrated:

    PNG
    media_image2.png
    695
    945
    media_image2.png
    Greyscale

As described, the applicant suggest that other springs may be used to bias the pins. However, it is unclear from the drawings how the device works with respective springs biasing the respective pins.
The only embodiment shown is that the spring 38 couples the pins 34 and also bias the pins.
So, it is unclear what is the invention claimed. A broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-12, 14, 22-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 577760 (GB 760) in view of US Pat No 6,695,365 to Chong et al (Chong) and US Pat No 3,695,664 to Nolin.

    PNG
    media_image3.png
    445
    813
    media_image3.png
    Greyscale

GB 760 discloses a door handle assembly that comprises a handle (1) and a 1st body portion (3) that comprises a sleeve (2) and a handle interlock (10, 11). The handle interlock comprise a spring (11) and 1st and 2nd pins (10). 

First, GB 760 fails to disclose another handle/body portion at the other side of the door, wherein the handles can be interchangeable coupled to either sleeve. At the instant, it capable of having another handle/body portion in the other side.

    PNG
    media_image4.png
    633
    1161
    media_image4.png
    Greyscale

Nolin teaches that it is well known in the art to provide at each side of a door, respective handles (20, 30) capable of being interchangeable coupled to sleeves (44) by means of a handle interlock (26, 34). As shown above, the handles are capable of being interchangeable coupled to either sleeve since it uses the same interlock feature. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the assembly described by GB 760 also at the other side of the door and being capable of having either handle interchangeable coupled to either sleeves as taught by Nolin, in order to mount faster the assembly to the door without looking for a specific handle or sleeve.

Second, GB 760 fails to disclose that the sleeve includes the handle interlock. GB 760 discloses that the handle is the one that includes the handle interlock (10, 11), wherein the pins are mounted to the spring. 

    PNG
    media_image5.png
    601
    820
    media_image5.png
    Greyscale

Chong teaches that it is well known in the art to provide a door handle assembly that comprises a handle (12) and a 1st body portion (not shown) that comprises a sleeve (16). The sleeve includes a handle interlock (10) that comprise a spring biased pin (56) to couple the sleeve to the handle.

    PNG
    media_image6.png
    255
    781
    media_image6.png
    Greyscale


Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.
In combination, GB 760, as modified by Chong, teaches that the spring includes a central portion located on an outer surface of one of the sleeve when the first and second spring biased pins are at the handle locking position.

Third, GB 760 discloses that the pins (10) are mounted to the spring (11). Since they are mounted, it means that the pins and the spring are separate members fastened together. Therefore, the pins described by GB 760 are capable of being releasable coupled to the spring.

Finally (for claim 24), GB 760 fails to disclose that the end of the arms of the spring have a “fork-shape”.
At the instant, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any shape at the end of the arms of the spring, since the claim does not provide any function and/or critically to the shape.
Applicant is reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 577760 (GB 760) in view of US Pat No 6,695,365 to Chong et al (Chong), US Pat No 3,695,664 to Nolin and further in view of US Pat No 7,475,925 to Huang et al (Huang).
GB 760, as modified by Nolin and Chong, fails to disclose that the tubular base comprise a ramp.

    PNG
    media_image7.png
    417
    499
    media_image7.png
    Greyscale

Huang teaches that it is well known in the art to provide a first member (13) with a ramp surface (131a) to guide a biasing structure (122) during connection of the first member to a second member (11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tubular base described by GB 760, as modified by Nolin and Chong, with a ramp surface, as taught by Huang, in order to guide the pins during connection of the sleeve and the tubular member.
Allowable Subject Matter
Claims 5, 6, 15 and 16 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the previous rejection to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Also, in view of the amendment, a new 112 2nd paragraph rejection to some claims and drawing objection in view of that rejection.
As to new claim 24, the claim does not require that the fork shape is for engaging with the pins. So at the instant, it is just a shape. Therefore, claim 24 has been rejected.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 1, 2021